internal_revenue_service number release date index number ------------------------------------ --------------------------- ----------------------- ------------------------- - department of the treasury washington dc person to contact ---------------------- id no telephone number -------------------- refer reply to cc psi b02 - plr-126628-05 date october legend x state date dear ---------------- --------------------------- ein ---------------- --------------- ------------------------- this responds to a letter dated date submitted on behalf of x x was incorporated on date under the laws of state it was requesting a ruling under sec_1362 of the internal_revenue_code facts intended that x elect s_corporation treatment effective on date but x’s form_2553 election by a small_business_corporation was not timely filed accordingly x requests a ruling that it will be treated as an s_corporation effective date law and analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an s election will be effective sec_1362 provides in relevant part that if an s election is made within the first two and one-half months of a corporation’s taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made under b however if an s election is made after the first two and one-half months of a plr-126628-05 corporation’s taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is filed sec_1362 of the code provides that if a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 effective date along with a copy of this letter with the appropriate service_center within days from the date of this letter then such election will be treated as timely made for date except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transaction described above under any other provision of the code specifically no opinion is expressed concerning whether x is in fact an s_corporation for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative enclosures copy of this letter copy for sec_6110 purposes sincerely yours beverly katz senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries
